Citation Nr: 1142285	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to January 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which, in pertinent part, denied service connection for bilateral knee pain, degenerative joint disease; gastroesophageal reflux disease; and temporomandibular joint disorder.  

In a May 2010 rating decision, the RO granted service connection for gastroesophageal reflux disease and temporomandibular joint disorder; therefore, those issues are no longer on appeal.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2011; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded VA examinations in September 2007 and March 2010.  A September 2007 VA examination noted complaints of bilateral knee pain in service, but based on the Veteran's normal joint examination, a diagnosis was not provided and no opinion was rendered.  The Board notes that x-rays of the knees were not taken at the time of a September 2007 VA examination.   X-rays completed in conjunction with a March 2010 VA examination reflect moderate degenerative and posttraumatic changes of the right knee with condrocalcinosis, and minimal degenerative changes in the left knee.  However, the March 2010 VA examiner did not provide an opinion with respect to the etiology of the Veteran's claimed bilateral knee disability, and instead addressed a diagnosis of shin splints.  

In light of the foregoing, the Board finds that a remand for a supplemental VA medical opinion is necessary to address the Veteran's diagnosed bilateral knee degenerative joint disease, and to provide an opinion as to the whether the Veteran's claimed bilateral knee disability is related to service.  

The Board notes that during his September 2011 videoconference hearing, the Veteran provided testimony with respect to treatment in service and chronic knee symptomatology since service.  In this regard, the Board emphasizes that the Veteran is competent to describe his symptomatology in service and since service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner should consider the Veteran's lay testimony on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an appropriate VA examiner for a supplemental medical opinion to determine if the Veteran's bilateral knee disability is etiologically related to service.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review.  The examiner should review the entire claims file, to include reports of bilateral knee pain shown in service treatment records and the Veteran's September 2011 hearing testimony.

The examiner should identify all currently diagnosed right and left knee disabilities, to include degenerative joint disease, and should state whether any such disorder was, at least as likely as not, incurred in service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


